Citation Nr: 1630657	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder NOS.

2. Entitlement to service connection for an eye condition, to include cataracts and refractive error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The U. S. Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).  In accordance with Clemons, the Board has expanded the issue of entitlement to service connection for PTSD to include any acquired psychiatric condition, such as depressive disorder, in accordance with the evidence of record.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Acquired Psychiatric Condition 

The Veteran originally filed a service connection claim for PTSD in May 2012.  The Veteran was denied entitlement to service connection for PTSD in the May 2013 rating decision on appeal, in part due to a March 2013 VA examination which determined that the Veteran did not have a diagnosed mental disability.  However, a review of VA treatment records, specifically a September 2014 Mental Health Note, reveals a diagnosis of depressive disorder not otherwise specified.  Coupled with the Veteran's testimony at his April 2016 videoconference hearing, the record indicates that the Veteran may have a current psychiatric disability.  As a result, the Board finds that a new VA psychiatric examination is necessary in order to clarify whether the Veteran has a current psychiatric disability, and if so, the etiology of such condition. 

Service Connection Eye Condition

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711  (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

At his April 2016 hearing, the Veteran specifically reported decreased visual acuity, and VA treatment records indicate that he does wear eye glasses.  At the hearing, the Veteran testified that he believed his decreased visual acuity was the direct result of exposure to gas chambers during training.  The Board finds that additional development should be performed to determine if the Veteran was exposed to gas during training, and if so, an opinion should be issued as to whether such exposure would constitute a superimposed disease or injury resulting in refractive error should be issued.

Additionally, a March 2013 VA eye examination provides a diagnosis of cataracts.  However, no opinion regarding the etiology of the Veteran's cataracts was provided.  Thus, regardless of any development with respect to in-service gas exposure, a VA medical examination is necessary in order to clarify the diagnoses of the Veteran's eyes and determine the etiology of any diagnosed condition.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain outstanding VA treatment records, to include from the Stockbridge Clinic, the Jonesboro clinic, and the Atlanta VAMC.

2. Take appropriate steps to verify the Veteran's exposure to gas chambers during military training.

3. Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events, which include being assigned over 50 funeral details.  .

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings in his treatment records, to include the diagnosis of depressive disorder NOS in VAMC records.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed psychiatric disorders.

4. Schedule the Veteran for a VA eye examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events, to include exposure to gas chambers during training.  Note that the lack of documented treatment for an eye disorder in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to:

a) Provide a diagnosis of any existing bilateral eye disabilities and reconcile any findings with the medical evidence of record, to include the March 2013 diagnosis of cataracts.

b) For each identified eye disability other than refractive error, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

c) If the Veteran has refractive error, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that it was subject to a superimposed disease or injury in service resulting in additional disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




